DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				      Status of the Application
1.	Acknowledgement is made of the amendment and Terminal Disclaimers received 3/22/2022. Claims 1-20 are pending in this application. 
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
the steps of providing a first level comprising a first single crystal layer; forming first alignment marks and control circuits in and on said first level, wherein said control circuits comprise first single crystal transistors, and wherein said control circuits comprise at least two interconnection metal layers; forming at least one second level disposed on top of said control circuits; performing a first etch step comprising a first etching of first holes within said second level; forming at least one third level disposed on top of said at least one second level; performing a second etch step comprising a second etching of second holes within said third level; and performing additional processing steps to form a plurality of first memory cells within said second level and a plurality of second memory cells within said third level, wherein said forming at least one second level comprises forming lithography holes atop of said first alignment marks to enable performing lithography steps aligned to said first alignment marks, wherein said first etch step comprises performing at least one of said lithography steps aligned to said first alignment marks, wherein said second etch step comprises performing at least one of said lithography steps aligned to said first alignment marks, wherein said first memory cells comprise second transistors, and wherein said second memory cells comprise third transistors (emphasis added), as in the context of claim 1; 
the steps of providing a first level comprising a first single crystal layer; forming first alignment marks and control circuits in and on said first level, wherein said control circuits comprise first single crystal transistors, wherein said control circuits comprise at least two metal layers; forming at least one second level disposed on top of said control circuits; performing a first etch step within said second level; forming at least one third level disposed on top of said at least one second level; performing a second etch step within said third level; and performing additional processing steps to form a plurality of first memory cells within said second level and a plurality of second memory cells within said third level, wherein said first etch step comprises performing a lithography step aligned to said first alignment marks, wherein said first memory cells comprise second transistors, and wherein said second memory cells comprise third transistors (emphasis added), as in the context of claim 8; and 
the steps of providing a first level comprising a first single crystal layer; forming first alignment marks and control circuits in and on said first level, wherein said control circuits comprise first single crystal transistors, wherein said control circuits comprise at least two metal layers; forming at least one second level disposed on top of said first level; performing a first etch step within said second level; forming at least one third level disposed on top of said at least one second level; performing a second etch step within said third level; and performing additional processing steps to form a plurality of first memory cells within said second level and a plurality of second memory cells within said third level, wherein said first memory cells comprise second transistors, and wherein said second memory cells comprise third transistors (emphasis added), as in the context of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.